DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statements (IDS) submitted on 7/31/2019, 10/13/2020, 2/16/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 	                                     Election/Restrictions
Applicant's election with traverse of claims 1-13 in the reply filed on 3/29/2021 is acknowledged.  The traversal is on the grounds that the examiner has not demonstrated a serious search burden and/or examination burden if restriction were not required.  This is not found persuasive because the examination of all the inventions is considered a serious burden since each invention contains features that make them distinct and the elected and non-elected inventions are separately classified. Therefore, a complete and independent examination would be required for each of the disclosed inventions. For instance the method claims require removing a part of the base member by grinding which is integral the method while the light emitting device requires certain Vickers hardness and specific base member thicknesses.

Specification
The abstract and title are consistent with the requirements set forth in the MPEP 608.01(b) and 606, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 7-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. US PGPub. 2015/0061102. 	Regarding claim 1, Lin teaches a method for producing a light emitting device (fig. 1-7), comprising the steps of: providing an intermediate body (110, fig. 1) [0043]  by sputtering [0049] (Lin et al., fig. 6, [0049]).  	Regarding claim 8, Lin teaches the method for producing a light emitting device of claim 1, wherein forming the pair of external electrodes (170) on the second bottom surface (112’) includes:  	forming a metal layer (170) [0049] continuously covering the pair of second . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) 
Claims 2- 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US PGPub. 2015/0061102 as applied to claim 1 above, and further in view of Tanako et al., US PGPub. 2018/0323352. 	Regarding claim 2, Lin teaches the method for producing a light emitting device of claim 1, wherein the intermediate body (110) includes a dam/support member (220, fig. 6) [0057] covering the light emitting element (150) but fails to teach wherein the intermediate body (110) includes a first reflective member covering the light emitting element (150). 	However, Tanako teaches a method for producing a light emitting device (fig. 8) comprising a support member (310, fig. 8) [0271] covering the light emitting element (171/172, fig. 8) [0245], wherein the support member (310) is a first reflective member (310, fig. 8) [0271] covering the light emitting element (171/172, fig. 8) [0245] (Takano et al., fig 8). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the material of the dam/support member of Lin with the reflective material of the support member of Tanako because reflective materials are well known in the art and such material is art recognized and suitable for the intended purpose of effectively reflecting incident light (Tanako et al., [0273]) thereby improving light extraction efficiency of the device (see MPEP 2144.07).(220 of Lin substituted with the reflective material of 310 of Tanako) integrally covers the plurality of light emitting elements (150) (Lin et al., fig. 6; Tanako et al., fig. 8) 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US PGPub. 2015/0061102 as applied to claim 1 above, and further in view of Lin et al., US PGPub. 2017/0256496 (hereinafter called Lin ‘6496). 	Regarding claim 4, Lin teaches the method for producing a light emitting device of claim 1, wherein the part of the base member (110) is removed by polishing/etching or other suitable processes [0047] but fails to teach wherein the part of the base member (110) is removed by grinding.  	However, Lin ‘6496 teaches a method for producing a light emitting device (fig. 1B) wherein the part of the base member (100, fig. 1B) [0031] is removed by grinding [0031] (Lin ‘6496 et al., fig 1B, [0031]).  	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the removal process of the base member of Lin with the grinding process of the removal of the base member of Lin ‘6496 because back grinding is very well known in the art and such process is art recognized and suitable for the intended purpose of effectively reducing substrate thickness and as an alternative to polishing (see MPEP 2144.07). 	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US PGPub. 2015/0061102 and Tanako et al., US PGPub. 2018/0323352 as applied to claim 2 above, and further in view of Lin et al., US PGPub. 2017/0256496 (hereinafter called Lin ‘6496). 	Regarding claim 5, Lin teaches the method for producing a light emitting device of claim 2, wherein the part of the base member (110) is removed by polishing/etching or other suitable processes [0047] but fails to teach wherein the part of the base member (110) is removed by grinding.  	However, Lin ‘6496 teaches a method for producing a light emitting device (fig. 1B) wherein the part of the base member (100, fig. 1B) [0031] is removed by grinding [0031] (Lin ‘6496 et al., fig 1B, [0031]).  	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the removal process of the base member of Lin with the grinding process of the removal of the base member of Lin ‘6496 because back grinding is very well known in the art and such process is art recognized and suitable for the intended purpose of effectively reducing substrate thickness and as an alternative to polishing (see MPEP 2144.07). 	Regarding claim 6, Lin teaches the method for producing a light emitting device of claim 3, wherein the part of the base member (110) is removed by polishing/etching or other suitable processes [0047] but fails to teach wherein the part of the base member (110) is removed by grinding.  	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US PGPub. 2015/0061102 as applied to claim 8 above, and further in view of Iwaya et al. US PGPub. 2015/0367602. 	Regarding claim 9, Lin does not teach the method for producing a light emitting device of claim 8, wherein laser light is caused to radiate toward the metal layer (170) to remove the part of the metal layer (170). 	However, Iwaya teaches a method of patterning a metal layer [0137], wherein laser light [0138] is caused to radiate toward the metal layer to remove the part of the metal layer (Iwaya et al., [0137]-[0138]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to combine the teaching of Lin with that of Iwaya by  	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US PGPub. 2015/0061102 as applied to claim 1 above, and further in view of Uzoh US PGPub. 2015/0340327. 	Regarding claim 11, Lin does not teach the method for producing a light emitting device of claim 1, wherein a thickness from the top surface (111) to the second bottom surface (112’) is at least 0.05 times and at most 0.6 times a thickness from the top surface (111) to the first bottom surface (112). 	However, Uzoh teaches a method (fig. 2-4) of thinning a base member (202, fig. 2) [0050], wherein a thickness from the top surface (200, fig. 2) to the second bottom surface (206, fig. 4; hereinafter called 206’) is at least 0.05 times and at most 0.6 times (50µm/650µm = 0.077; [0050]) a thickness from the top surface (111) to the first bottom surface (206, fig. 3) (Uzoh, fig. 2-4, [0050]). 	Accordingly, at the time before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in art to combine the teaching of Lin with that of Uzoh by using the thickness in the range taught by Uzoh and as claimed in order to get to a desired thickness enough to expose the second wiring, because it has .     
 Regarding claim 12, Lin does not teach the method for producing a light emitting device of claim 1, wherein a maximum thickness from the top surface (111) to the first bottom surface (112) is 100 µm or greater and 500 µm or less.  	However, Uzoh teaches a method (fig. 2-4) comprising a base member (202, fig. 2) [0050], having a maximum thickness from the top surface (200, fig. 2) to the first bottom surface (206, fig. 3) of 650µm [0050] (Uzoh, fig. 2-4, [0050]). 	Accordingly, at the time before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in art to combine the teaching of Lin with that of Uzoh by using the thickness in the range as claimed in order to have enough thickness to enable getting a final desired thickness enough to expose the second wiring, because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05.     
 	Regarding claim 13, Lin does not teach the method for producing a light emitting device of claim 1, wherein a maximum thickness from the top surface (111) to the second bottom surface (112’) is 20 µm or greater and 60 µm or less. 	However, Uzoh teaches a method (fig. 2-4) comprising a base member (202, fig. 2) [0050], wherein a maximum thickness from the top surface (200, fig. 2) to the second bottom surface (206, fig. 4) is 20 µm or greater and 60 µm or less (5-50µm, [0050]) (Uzoh, fig. 2-4, [0050]). 	Accordingly, at the time before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in art to combine the teaching of Lin with that of Uzoh by using the thickness in the range as claimed in order to have a final desired thickness enough to expose the second wiring, because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05.     
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NDUKA E OJEH/Primary Examiner, Art Unit 2892